DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 11-20 are rejected under 35 USC § 103 as being unpatentable over Ka (Ka; Ji Hyun et al., US 20200043410 A1), in view of Saeedi (Saeedi; Saman et al., US 20130342431 A1).
Regarding claim 1 (original), Ka discloses an electronic device (Ka, discloses an electronic device, or a display device, and a driving method thereof; see [0003]), comprising: 
a controller (Ka, discloses a timing controller 150; see Fig. 1, [0034]) 
configured to: provide a first signal to a display of the electronic device to turn off the display (Ka, discloses a first signal, or a light emission control signal Ei which turns off the display; see Fig. 1, [0039]-[0040]); 
and provide a second signal to the display to alter a gate source voltage of a drive transistor coupled to a light emitting diode (LED) of a pixel of the display while the 
Ka differs from the instant invention only in that Ka does not appear to explicitly disclose: disconnecting power to all light emitting elements and transferring operation parameters to each pixel while the light emitting elements are disconnected, as might be implied by the clauses “provide a first signal to a display of the electronic device to turn off the display” and “provide a second signal to the display to alter a gate source voltage of a drive transistor coupled to a light emitting diode (LED) of a pixel of the display while the display is turned off”. 
However, in an analogous field of endeavor, Saeedi discloses an electronic device (Ka, discloses an electronic display, or an electronic device; see [0002]) which 
disconnects power to all light emitting elements and transfers operation parameters to the pixels while the light emitting elements are disconnected (Saeedi, discloses turning a display off in step 532, and calibrating, or updating pixel parameters in step 534; see [0123]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Ka’s display device containing a controller which turns off a display pixel’s light output and then updates the pixel’s drive transistor’s gate to source voltage, with Saeedi’s electronic display which disconnects power to all light emitting elements and transfers operation parameters to the pixels while the light emitting elements are disconnected, especially when considering the motivation to modify Ka with Saeedi 
Regarding claim 2 (original), Ka and Saeedi disclose the electronic device of claim 1, 
wherein the controller is configured to provide the second signal at a fixed bias voltage value (Ka, discloses providing a fixed reference level, or bias signal Vref to a pixel 140’s drive transistor M1(L); Figs. 1, 4, [0045]). 
The motivation to combine presented prior applies equally here.
Regarding claim 3 (original), Ka and Saeedi disclose the electronic device of claim 2, 
wherein the controller is configured to determine the fixed bias voltage value based on a characteristic of the electronic device (Ka, discloses connecting a pixel 140a to a data line Dm, conveying a signal level to storage capacitor Cst which represents a data signal and a drive transistor threshold level; see Fig. 5, [0084]). 
The motivation to combine presented prior applies equally here.
Regarding claim 4 (original), Ka and Saeedi disclose the electronic device of claim 2, 
wherein the controller is configured to determine the fixed bias voltage value based on stored image data of the display (Saeedi, discloses setting a fixed level on source lines 106 to a level from storage 16 or 128; see Figs. 1, 4, [0075]). 
The motivation to combine presented prior applies equally here.
Regarding claim 11 (original), Ka and Saeedi disclose the electronic device of claim 1, 
wherein the controller is configured to prevent emission of light from the display during a period of time in which the second signal is provided to the display (Ka, discloses a first signal, or a light emission control signal Ei which turns off a row i, or a portion of the display; see Fig. 1, 5, [0039]-[0040], [0061]; Saeedi, discloses turning a display off in step 532; see [0123]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 12 (original), Ka discloses 
a tangible, non-transitory computer-readable medium configured to store instructions executable by a processor of an electronic device (Ka; see [0120]) to: 
deactivate a first portion of a display of the electronic device (Ka, discloses a first signal, or a light emission control signal Ei which deactivates light emission from a given row i, or a given portion; see Fig. 1, 5, [0061]); 
prevent emission of light from the first portion of the display during a period of time in which the first portion of the display is deactivated (Ka, discloses a first signal, or a light emission control signal Ei which turns off a row i, or a portion of the display; see Fig. 1, 5, [0039]-[0040], [0061]); 
and modify a gate source voltage of a drive transistor coupled to a light emitting diode (LED) of the first portion of the display while the display is deactivated (Ka, discloses a second signal, or a scan signal S1i resulting from a scan line control signal SCS transmitted from a timing controller 150, which causes a data signal Dm to be supplied to a pixel, or which alters a gate source voltage of a pixel’s driving transistor 
Ka differs from the instant invention only in that Ka does not appear to explicitly disclose: disconnecting power to light emitting elements and transferring operation parameters to the respective pixels containing the light emitting elements while the light emitting elements are disconnected, as might be implied by the clauses “deactivate a first portion of a display of the electronic device” and “prevent emission of light from the first portion of the display during a period of time in which the first portion of the display is deactivated”. 
However, in an analogous field of endeavor, Saeedi discloses an electronic device (Ka, discloses an electronic display, or an electronic device; see [0002]) which 
disconnects power to light emitting elements and transfers operation parameters to the respective pixels containing the light emitting elements while the light emitting elements are disconnected (Saeedi, discloses turning a display off in step 532, and calibrating, or updating pixel parameters in step 534; see [0123]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Ka’s display device containing a tangible, non-transitory computer-readable medium configured to store instructions executable by a controller of an electronic device to turn off the display’s light output and then update the pixels’ drive transistors’ gate to source voltage, with Saeedi’s electronic display which disconnects power to light emitting elements and transfers operation parameters to the respective pixels containing the light emitting elements while the light emitting elements are disconnected, especially when considering the motivation to modify Ka with Saeedi 
Regarding claim 13 (original), Ka and Saeedi disclose the non-transitory computer-readable medium of claim 12, comprising 
instructions to control an output of a power supply coupled to the drive transistor to prevent the emission of light from the LED during the period of time in which the display is deactivated (Ka, discloses a first signal, or a light emission control signal Ei which turns off a row i, or a portion of the display; see Fig. 1, 5, [0039]-[0040], [0061]). 
The motivation to combine presented prior applies equally here.
Regarding claim 14 (original), Ka and Saeedi disclose the non-transitory computer-readable medium of claim 12, comprising 
instructions to control a switch coupled to the drive transistor to prevent the emission of light from the LED during the period of time in which the display is deactivated (Ka, discloses a first signal, or a light emission control signal Ei which turns off a row i, or a portion of the display; see Fig. 1, 5, [0039]-[0040], [0061]). 
The motivation to combine presented prior applies equally here.
Regarding claim 15 (original), Ka and Saeedi disclose the non-transitory computer-readable medium of claim 12, comprising 
instructions to sense at least one of an operational characteristic of the display, an attribute affecting the display, and an input to the display (Ka, discloses a timing controller 150 outputting a scan line control signal SCS to a scan driver 110 which 
The motivation to combine presented prior applies equally here.
Regarding claim 16 (original), Ka and Saeedi disclose the non-transitory computer-readable medium of claim 12, comprising 
instructions to transmit image data for display on a second portion of the display of the electronic device during the period of time in which the first portion of the display is deactivated (Ka, discloses deactivating a row i, or a first portion of the display panel in only 2 time periods which include T11’ and T13’, leaving the row i activated during the sequential scan of all other rows; see Fig. 5; one of ordinary skill in the art before the effective filing date would have inferred a second portion of the display presenting an image while a first portion, or row i was deactivated). 
The motivation to combine presented prior applies equally here.
Regarding claim 17 (original), Ka and Saeedi disclose the non-transitory computer-readable medium of claim 12, comprising 
instructions to modify a second gate source voltage of a second drive transistor coupled to a second LED of the first portion of the display while the display is deactivated (Ka, discloses sequentially scanning all rows in a display panel; see Figs. 1, 4, [0039]). 
The motivation to combine presented prior applies equally here.
Regarding claim 18 (currently amended), Ka discloses a method (Ka; see Fig. 5, [0077]), comprising: 

and modifying a gate source voltage of a drive transistor coupled to a light emitting diode (LED) of the first portion of the display while the display is deactivated (Ka, discloses a second signal, or a scan signal S1i resulting from a scan line control signal SCS transmitted from a timing controller 150, which causes a data signal Dm to be supplied to a pixel, or which modifies a gate source voltage of a pixel’s driving transistor M1(L), during a period T13’ when the row, or the portion is deactivated; see Figs. 1, 4, [0038], [0063]). 
Ka differs from the instant invention only in that Ka does not appear to explicitly disclose: disconnecting power to light emitting elements and transferring operation parameters to the respective pixels containing the light emitting elements while the light emitting elements are disconnected, as might be implied by the clauses “deactivating a first portion of a display of an electronic device” and “modifying a gate source voltage of a drive transistor coupled to a light emitting diode (LED) of the first portion of the display while the display is deactivated”. 
However, in an analogous field of endeavor, Saeedi discloses an electronic device (Ka, discloses an electronic display, or an electronic device; see [0002]) which 
disconnects power to light emitting elements and transfers operation parameters to the respective pixels containing the light emitting elements while the light emitting elements are disconnected (Saeedi, discloses turning a display off in step 532, and calibrating, or updating pixel parameters in step 534; see [0123]). 

Regarding claim 19 (original), Ka and Saeedi disclose the method of claim 18, comprising 
sensing at least one of an operational characteristic of the display, an attribute affecting the display, and an input to the display while the display is deactivated (Ka, discloses a timing controller 150 outputting a scan line control signal SCS to a scan driver 110 which causes a sampling operation of a data input to the display panel’s pixel, or sensing operation of an input to the display panel; see Figs. 1, 4, [0036], [0038], [0063]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 20 (original), Ka and Saeedi disclose the method of claim 18, comprising 
sensing at least one of an operational characteristic of the display, an attribute affecting the display, and an input to the display while the gate source voltage of the 
The motivation to combine presented prior applies equally here. 
 
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Takahara; Hiroshi et al., US 20090201231 A1, describing a display device containing a timing controller which turns off a display pixel’s light output and which controls compensation of the pixel’s drive transistor’s gate voltage; see Fig. 1;
Hamer; John W. et al., US 20100123649 A1, describing a display device containing a timing controller which turns off a display pixel’s light output and which controls compensation of the pixel’s drive transistor’s gate voltage; see Fig. 2;
Saeedi; Saman et al., US 20130342431 A1, describing an electronic display containing a timing controller which disconnects power to all light emitting elements and transfers operation parameters to the pixels while the light emitting elements are disconnected; 

Shin; Choong-Sun et al., US 20140320475 A1, describing a display device containing a signal controller directing elements which sense and compensate for a pixel’s drive transistor’s threshold voltage shift; see Fig. 3;
Kwon; Oh Jo et al., US 20150138177 A1, display device containing a controller which switches a pixel’s power supply connection, turns off a pixel’s light output, and senses the pixel’s drive current; see Fig. 9;
Okuno; Takeshi et al., US 20150154910 A1, describing a display device containing a signal controller directing elements which sense and compensate for change in the pixel’s anode voltage; see Fig. 1;
Lee; Seung-Kyu et al., US 20150187270 A1, describing a display device containing a signal controller which controls light emission by a switch, or by driving a black level, and which reduces unwanted visual effects resulting from drive transistor hysteresis; see Figs. 1, 2, [0092], [0098];
Choo; Kyoseop et al., US 20180151656 A1, describing a display device containing a timing controller which turns off a display pixel’s light output and which controls compensation of the pixel’s drive transistor’s gate voltage; 
Ka; Ji Hyun et al., US 20200043410 A1, describing a display device containing a timing controller which turns off a display pixel’s light output and which controls compensation of the pixel’s drive transistor’s gate voltage; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Michael J Eurice/Primary Examiner, Art Unit 2693